935 F.2d 281
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Jo-Ann MARSHBURN, Plaintiff-Appellant,v.The UNITED STATES, Defendant-Appellee.
No. 91-5040.
United States Court of Appeals, Federal Circuit.
May 23, 1991.

Before NIES, Chief Judge, and RICH and PAULINE NEWMAN, Circuit Judges.
DECISION
PAULINE NEWMAN, Circuit Judge.


1
Ms. Jo-Ann Marshburn appeals the decision of the United States Claims Court, No. 14-89C (Ct. Cl. filed Dec. 19, 1990), holding that the United States Postal Service did not infringe Ms. Marshburn's copyright.  We affirm.

OPINION

2
The only present issue is whether the Postal Service officials responsible for developing the accused "Express Mail" advertisements infringed the copyrighted mural, by copying a portion of it.  Ownership of the copyright is not at issue.


3
The Claims Court found that the Young & Rubicam staff created the accused advertisement primarily from similar Express Mail advertisements that they had earlier created, and that there was no evidence that they or the Postal Service advertising department had access to or copied any part of the copyrighted mural.  We discern no error in these findings.  The essential elements of access and copying not having been established, the Claims Court correctly held that the copyright had not been infringed.